DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed March 22, 2022.  
EXAMINER’S AMENDMENT
2.	Please amend claim 15 as follows:
	The cylinder head assembly of claim 1, 
REASONS FOR ALLOWANCE
3.	Claims 1-6, 8-9, and 11-24 is allowable over the references of record for at least the following reasons:
	Claim 1: wherein the seal assembly comprises a seal defining the sealing face disposed inside a shoe which defines the labyrinth seal and wherein the seal includes an aperture and the shoe includes a tube in fluid communication with the aperture.  
	The closest prior art is the Vaseleniuck reference.  The Vaseleniuck reference fails to disclose all of the features of the amended independent claim.  Furthermore, no reference has been located that teaches or suggests wherein the seal assembly comprises a seal defining the sealing face disposed inside a shoe which defines the labyrinth seal and wherein the seal includes an aperture and the shoe includes a tube in fluid communication with the aperture.  Accordingly, there is allowable subject matter.  
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747